Case: 21-40723     Document: 00516271770         Page: 1     Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 7, 2022
                                  No. 21-40723
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Monica Ruiz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CR-92-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Monica Ruiz pleaded guilty, pursuant to a plea agreement, to one
   count of wire fraud in violation of 18 U.S.C. § 1343, in connection with a
   scheme involving the use of wire transfers to defraud the victim. As part of
   her plea agreement, Ruiz generally waived her right to appeal her conviction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40723      Document: 00516271770           Page: 2     Date Filed: 04/07/2022




                                     No. 21-40723


   and sentence, although she reserved the right to challenge a sentence
   exceeding the statutory maximum or the effectiveness of counsel. She
   received a sentence of 97 months in prison, to be followed by a three-year
   term of supervised release, and was ordered to pay $4,851,971 in restitution.
          In her sole ground for relief on appeal, Ruiz asserts that her plea was
   not supported by a sufficient factual basis. The waiver provision does not bar
   this argument. See United States v. Hildenbrand, 527 F.3d 466, 474 (5th Cir.
   2008). However, because Ruiz did not raise this claim in the district court,
   we review for plain error. See United States v. Trejo, 610 F.3d 308, 313 (5th
   Cir. 2010). To prevail on plain error review, Ruiz must show a forfeited error
   that is clear or obvious and that affects her substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). Even if this showing has been made,
   this court will exercise its discretion to correct the error only if it “seriously
   affect[s] the fairness, integrity or public reputation of judicial proceedings.”
   Id. (internal quotation marks and citation omitted). “[T]he burden of
   establishing entitlement to relief for plain error is on the defendant claiming
   it.” United States v. Dominguez Benitez, 542 U.S. 74, 82 (2004).
          In order to obtain a conviction under § 1343, the Government must
   establish that a scheme to defraud was “perpetrated by means of wire, radio,
   or television communication in interstate or foreign commerce.” United
   States v. McMillan, 600 F.3d 434, 447 n.24 (5th Cir. 2010). Ruiz argues the
   factual basis is insufficient because the record does not include specific facts
   showing that any of the wire transfers of funds sent in furtherance of the
   scheme crossed state lines. It is well-established in this circuit that proof of
   an interstate transmission is required for a wire fraud conspiracy conviction.
   See Smith v. Ayres, 845 F.2d 1360, 1366 (5th Cir. 1988). However, Count One
   of the indictment, to which Ruiz pleaded guilty, did state that as part of the
   scheme, a $1,500 wire transfer was sent “by means of wire communication
   in interstate and foreign commerce,” and Ruiz admitted to this fact. Thus,



                                           2
Case: 21-40723      Document: 00516271770          Page: 3   Date Filed: 04/07/2022




                                    No. 21-40723


   she has not shown any clear or obvious error. See Puckett, 556 U.S. at 135.
   Even if she had done so, she has not demonstrated that the alleged error
   affected her substantial rights, as she does not assert that she would not have
   pleaded guilty but for the error. See Dominguez Benitez, 542 U.S. at 83; see
   also United States v. Castro-Trevino, 464 F.3d 536, 540-44 (5th Cir. 2006)
   (applying Dominguez Benitez to a challenge to the factual basis).
          Accordingly, the judgment of the district court is AFFIRMED.




                                         3